Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Fig. 11 appears to depict an inoperable system.  The output of circuit 1000 is shorted to the input of circuit 1000.  The output of circuit 1100 is shorted to the input of circuit 1100.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As best understood, the claims are directed toward Fig. 11.  As pointed out above, Fig. 11 appears to depict an inoperative circuit that would not function to step down voltage and step up current as claimed.  Claims 1-5, 7-13 and 15-18 are not properly enabled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 7-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (2017/0126131) in view of Parakulam et al. (8,723,489).
Jeong Fig. 1 shows terminals (at VBAT and ground) configured to connect a power source 107 to the aerosol delivery device (LOAD; see [0003]); an aerosol production component [0003] configured to produce an aerosol [0003] from an aerosol precursor composition [0003]; and a unidirectional buck-boost regulator circuit 100 coupled to the aerosol production component (LOAD), and configured to step down voltage and step up current from the power source to the aerosol production component (this is the purpose of a buck circuit) to thereby power the aerosol production component, the unidirectional buck-boost regulator circuit in buck mode including at least: a buck-boost controller 105 configured to drive a plurality of power switches in a synchronous switching converter topology, including a high-side power switch Q1 coupled between the power source and a switching node, and a low-side power switch Q2 coupled between the switching node and ground; and an inductor L1 coupled between the switching node and the load, wherein the buck-boost controller is configured to supply pulse-width modulation signals to alternately turn on and off the high-side power switch and the low-side power switch on and off, including the buck-boost controller being configured to turn on the high-side power switch and turn off the low-side power switch during an on-state, and turn off the high-side power switch and turn on the low-side power switch during an off-state as recited in claim 1.
Jeong does not appear to disclose a second parallel unidirectional buck-boost regulator circuit as recited in amended claim 1.  Parakulam et al. Fig. 5 shows multiple duplicate parallel buck-boost regulator circuits 514.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to implement two or more unidirectional buck-boost regulator circuits 100 in parallel as taught by Parakulam et al. for the benefit of more flexibility in controlling the output power and/or redundancy (col 9, ln 45 - col 10, ln 6).  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the effective filing date of the invention.  Claim 1 is obvious.
The power source includes a single battery or a single battery cell [0002] as recited in claim 2.
The power source is or includes a single lithium-ion battery (LiB) [0002], and the unidirectional buck-boost regulator circuit is configured to step down the voltage from the single LiB to a lower voltage and step up the current from the single LiB to a higher current (this is the purpose of a buck circuit) as recited in claim 3.
The switching node is a first switching node, and the inductor L1 is coupled between the first switching node and a second switching node, wherein the plurality of power switches further includes a second high-side power switch Q4 coupled between the second switching node and the aerosol production component, and a second low-side power switch Q3 coupled between the second switching node and the ground, and wherein the buck-boost controller is further configured to supply signals to keep the second high-side power switch turned on and keep the second low-side power switch turned off (true when being operated in buck mode as recited in claim 1) as recited in claim 5.
Those of ordinary skill in the art would intuitively understand (i.e. Kirchhoff's Current Law) that the current delivered from multiple parallel sources would necessarily be the sum of the currents from the individual sources.  Claim 7 is obvious.
The aerosol precursor composition comprises one or more of a liquid, solid or semi-solid [003] as recited in claim 8.
The control body as recited in claim 9 is understood to be directed toward some sort of housing, circuit board or substrate for supporting the other claimed elements.  The system described in paragraph [0003] and shown in Fig. 1 is seen to necessarily require such structures as well as terminals for connecting the aforementioned components.  Claims 9-11, 13 and 15-16 are otherwise obvious for the reasons above.
The unidirectional buck-boost regulator circuit being coupled to the aerosol production component comprises the unidirectional buck-boost regulator circuit being coupled to either a heating element or a vibratable piezoelectric or piezomagnetic mesh of the aerosol production component [0003] as recited in claims 17 and 18.

Claim 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (2017/0126131) and Parakulam et al. (8,723,489) and in further view of Data Sheet: Linear Technology LTC3785 10V, High Efficiency, Synchronous, Buck-Boost Controller (2007).  See applicant's IDS filed 2/6/19.
Jeong does not appear to disclose specific structures or specifications for the buck-boost regulator circuit 100.  The Data Sheet shows a specific structure including a specific buck-boost controller and specific recommendations for the power switches.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to implement the non-specific buck-boost regulator circuit with the specific buck-boost regulator circuit as taught by the Data Sheet.  Jeong's lack of a specific implementation invites the combination.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the effective filing date of the invention.  The face of the Data Sheet specs an output current of up to 10 amps which exceeds that recited in claims 4 and 12.  Claims 4 and 12 are obvious.

Claim 1-3, 5, 7-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (2017/0126131) in view of Lechner (NPL; see attached PTO-892).
Jeong Fig. 1 shows terminals (at VBAT and ground) configured to connect a power source 107 to the aerosol delivery device (LOAD; see [0003]); an aerosol production component [0003] configured to produce an aerosol [0003] from an aerosol precursor composition [0003]; and a unidirectional buck-boost regulator circuit 100 coupled to the aerosol production component (LOAD), and configured to step down voltage and step up current from the power source to the aerosol production component (this is the purpose of a buck circuit) to thereby power the aerosol production component, the unidirectional buck-boost regulator circuit in buck mode including at least: a buck-boost controller 105 configured to drive a plurality of power switches in a synchronous switching converter topology, including a high-side power switch Q1 coupled between the power source and a switching node, and a low-side power switch Q2 coupled between the switching node and ground; and an inductor L1 coupled between the switching node and the load, wherein the buck-boost controller is configured to supply pulse-width modulation signals to alternately turn on and off the high-side power switch and the low-side power switch on and off, including the buck-boost controller being configured to turn on the high-side power switch and turn off the low-side power switch during an on-state, and turn off the high-side power switch and turn on the low-side power switch during an off-state as recited in claim 1.
Jeong does not appear to disclose a second parallel unidirectional buck-boost regulator circuit as recited in amended claim 1.  A Google search of the phrase "parallel buck converters" revealed Lechner (NPL; see attached PTO-892).    Lechner teaches that the implementation of multiple DC-DC converters in parallel is fundamentally know.  Several example advantages are cited, such as greater possible current output, less heat, less power dissipation, miniaturization and redundancy.  As per the reference, "there are lots of good reasons to parallel".  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to implement two or more unidirectional buck-boost regulator circuits 100 (which are DC-DC converters) in parallel as taught Lechner.  As explained by Lechner, multiple parallel small unidirectional buck-boost regulator circuits may be more desirable than one big unidirectional buck-boost regulator circuit because the multiple parallel small unidirectional buck-boost regulator circuits may collectively generate less heat (more efficient) and take up less space (more efficient).  Alternately, multiple parallel unidirectional buck-boost regulator circuits may collectively generate more output current which may advantageously allow for a more robust aerosol production component.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the effective filing date of the invention.  Claim 1 is obvious.
The power source includes a single battery or a single battery cell [0002] as recited in claim 2.
The power source is or includes a single lithium-ion battery (LiB) [0002], and the unidirectional buck-boost regulator circuit is configured to step down the voltage from the single LiB to a lower voltage and step up the current from the single LiB to a higher current (this is the purpose of a buck circuit) as recited in claim 3.
The switching node is a first switching node, and the inductor L1 is coupled between the first switching node and a second switching node, wherein the plurality of power switches further includes a second high-side power switch Q4 coupled between the second switching node and the aerosol production component, and a second low-side power switch Q3 coupled between the second switching node and the ground, and wherein the buck-boost controller is further configured to supply signals to keep the second high-side power switch turned on and keep the second low-side power switch turned off (true when being operated in buck mode as recited in claim 1) as recited in claim 5.
Those of ordinary skill in the art would intuitively understand (i.e. Kirchhoff's Current Law) that the current delivered from multiple parallel sources would necessarily be the sum of the currents from the individual sources.  Additionally, this is explicitly explained in the Lechner reference.  Claim 7 is obvious.
The aerosol precursor composition comprises one or more of a liquid, solid or semi-solid [003] as recited in claim 8.
The control body as recited in claim 9 is understood to be directed toward some sort of housing, circuit board or substrate for supporting the other claimed elements.  The system described in paragraph [0003] and shown in Fig. 1 is seen to necessarily require such structures as well as terminals for connecting the aforementioned components.  Claims 9-11, 13 and 15-16 are otherwise obvious for the reasons above.
The unidirectional buck-boost regulator circuit being coupled to the aerosol production component comprises the unidirectional buck-boost regulator circuit being coupled to either a heating element or a vibratable piezoelectric or piezomagnetic mesh of the aerosol production component [0003] as recited in claims 17 and 18.

Claim 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (2017/0126131) and Lechner (NPL; see attached PTO-892) and in further view of Data Sheet: Linear Technology LTC3785 10V, High Efficiency, Synchronous, Buck-Boost Controller (2007).  See applicant's IDS filed 2/6/19.
Jeong does not appear to disclose specific structures or specifications for the buck-boost regulator circuit 100.  The Data Sheet shows a specific structure including a specific buck-boost controller and specific recommendations for the power switches.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to implement the non-specific buck-boost regulator circuit with the specific buck-boost regulator circuit as taught by the Data Sheet.  Jeong's lack of a specific implementation invites the combination.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the effective filing date of the invention.  The face of the Data Sheet specs an output current of up to 10 amps which exceeds that recited in claims 4 and 12.  Claims 4 and 12 are obvious.

Response to Amendments and Arguments
The previous rejections have been modified in light of the amendments.
	As has been repeatedly pointed out in previous Office Actions and an Examiner's Answer, Examiner's combination does not rely on the specific structure of the Parakulam et al. reference.  The Parakulam et al. reference was introduced merely to show that multiple parallel buck-boost regulator circuits were know in the art for converting power (col 10, lns 1-3). That the Parakulam et al. reference may show bi-directional buck-boost circuits as Applicant argues is not seen to preclude the aforementioned insight.  Such was confirmed in the Board Decision mailed 9/29/22.  Clearly Jeong is a unidirectional circuit as it describes power transfer from a battery to a load and not the other way around.  Examiner notes that the word "unidirectional" does not appear in applicant's disclosure as originally filled.  Applicant argues against the Data Sheet in a piecemeal fashion without considering Examiner's combination as a whole.  Moreover, it is disingenuous to imply that the Data Sheet does not show a unidirectional circuit when the Data Sheet is clearly the basis of applicant's disclosed embodiment as shown in applicant's Figs. 10 and 11.  Applicant's remaining arguments have already been addressed in the Examiner's Answer and subsequent Board Decision.
	The previous set of rejections including the combination of Jeong and Parakulam et al. is maintained because the present amendments are not seen to be patentably significant and the Board has already affirmed this combination.  A new set of rejections including the combination of Jeong and Lechner is introduced because Lechner is a far more generic and encompassing reference.

Prior Art
The attached PTO-892 includes yet another collection of references showing an assortment of multiple parallel DC-DC converters, buck circuits or buck-boost circuits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
9



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849